 



Exhibit 10.23(D)
YAHOO! INC.
1995 STOCK PLAN
(AS AMENDED AND RESTATED JUNE 12, 2007)
STOCK APPRECIATION RIGHTS AWARD AGREEMENT
          THIS STOCK APPRECIATION RIGHTS AWARD AGREEMENT (the “Agreement”),
dated as of ___, 2007 (the “Date of Grant”), is made by and between Yahoo! Inc.,
a Delaware corporation (the “Company”), and ___(the “Grantee”).
          WHEREAS, the Company has adopted the Yahoo! Inc. 1995 Stock Plan, as
amended (the “Plan”), pursuant to which the Company may grant Stock Appreciation
Rights (“SARs”);
          WHEREAS, the Company desires to grant to the Grantee the number of
SARs provided for herein;
          NOW, THEREFORE, in consideration of the recitals and the mutual
agreements herein contained, the parties hereto agree as follows:
Section 1.     Grant of Stock Appreciation Rights Award
     (a) Grant of Stock Appreciation Rights. The Company hereby grants to the
Grantee ___ SARs (the “Award”) at a grant price per SAR of $___ per share (the
“Grant Price”). The Award is granted on the terms and conditions set forth in
this Agreement and as otherwise provided in the Plan.
     (b) Incorporation of Plan; Capitalized Terms. The provisions of the Plan
are hereby incorporated herein by reference. Except as otherwise expressly set
forth herein, this Agreement shall be construed in accordance with the
provisions of the Plan and any capitalized terms not otherwise defined in this
Agreement shall have the definitions set forth in the Plan. The Administrator
shall have final authority to interpret and construe the Plan and this Agreement
and to make any and all determinations thereunder, and its decision shall be
binding and conclusive upon the Grantee and his/her legal representative in
respect of any questions arising under the Plan or this Agreement.
Section 2.     Terms and Conditions of Award
     The grant of SARs provided in Section 1(a) shall be subject to the
following terms, conditions and restrictions:
     (a) Non-Transferability of Award. The Award, the SARs subject to the Award
and any interest therein, may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, except by will or the laws of descent and
distribution, prior to the time (if any) that the SARs are actually paid
pursuant to the terms hereof. Any attempt to dispose of any SARs in
contravention of the above restriction shall be null and void and without
effect.
     (b) Vesting of SARs. Subject to Sections 2(d) and 2(e) below, the SARs
subject to the Award shall vest with respect to [specify vesting schedule]. The
vesting schedule requires continued employment or service through each
applicable vesting date as a condition to the

1



--------------------------------------------------------------------------------



 



vesting of the applicable installment of the Award and the rights and benefits
under this Agreement. Employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Grantee to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in
Sections 2(d) below or under the Plan.
     (c) Exercise and Payment of SARs. On the date one or more SARs subject to
the Award vest, the SARs shall be paid by the Company delivering to the Grantee
(subject to tax withholding as provided in Section 2(f)) a number of Shares
equal to the number of SARs that vested on that date. The Company shall issue
such Shares either (i) in certificate form or (ii) in book entry form,
registered in the name of the Grantee. Delivery of any certificates will be made
to the Grantee’s last address reflected on the books of the Company and its
Subsidiaries unless the Company is otherwise instructed in writing. Delivery of
the shares will be made on or as soon as practical after the date the SARs
become vested, and in all cases no later than two and one-half months after such
vesting date. Neither the Grantee nor any of the Grantee’s successors, heirs,
assigns or personal representatives shall have any further rights or interests
in any SARs that are so paid. Notwithstanding the foregoing, the Company shall
have no obligation to issue Shares in payment of the SARs unless such issuance
and such payment shall comply with all relevant provisions of law and the
requirements of any Stock Exchange.
     (d) Termination of Employment. In the event of the termination of the
Grantee’s employment or service with the Company, Parent or any Subsidiary for
any reason prior to the vesting of the Award in accordance with Section 2(b)
hereof with respect to any of the SARs granted hereunder, such SARs held by
Grantee shall be automatically forfeited by the Grantee as of the date of
termination. Neither the Grantee nor any of the Grantee’s successors, heirs,
assigns or personal representatives shall have any rights or interests in any
SARs that are so forfeited.
     (e) Corporate Transactions. The following provisions shall apply to the
corporate transactions described below:
     (i) In the event of a proposed dissolution or liquidation of the Company,
the Award will terminate and be forfeited immediately prior to the consummation
of such proposed transaction, unless otherwise provided by the Administrator.
     (ii) In the event of a proposed sale of all or substantially all of the
assets of the Company, or the merger of the Company with or into another
corporation, the Award shall be assumed or substituted with an equivalent award
by such successor corporation, parent or subsidiary of such successor
corporation; provided that the Administrator may determine, in the exercise of
its sole discretion in connection with a transaction that constitutes a
permissible distribution event under Section 409A(a)(2)(v) of the Code, that in
lieu of such assumption or substitution, the Award shall be vested and
non-forfeitable, as to all or any part of the Award, including SARs as to which
the Award would not otherwise be non-forfeitable.
     (f) Income Taxes. Except as provided in the next sentence, the Company
shall withhold and/or reacquire a number of Shares issued in payment of (or
otherwise issuable in payment of, as the case may be) the SARs having a Fair
Market Value equal to the taxes that the Company determines it or the Employer
is required to withhold under applicable tax laws with respect to the SARs (with
such withholding obligation determined based on any applicable

2



--------------------------------------------------------------------------------



 



minimum statutory withholding rates). In the event the Company cannot (under
applicable legal, regulatory, listing or other requirements, or otherwise)
satisfy such tax withholding obligation in such method or in the event that the
SARs are for any reason to be settled in cash (as opposed to Shares), the
Company may satisfy such withholding by any one or combination of the following
methods: (i) by requiring the Grantee to pay such amount in cash or check;
(ii) by reducing the amount of any cash otherwise payable to the Grantee with
respect to the SARs; (iii) by deducting such amount out of any other
compensation otherwise payable to the Grantee; and/or (iv) by allowing the
Grantee to surrender shares of Common Stock of the Company which (a) in the case
of shares initially acquired from the Company (upon exercise of a stock option
or otherwise), have been owned by the Grantee for such period (if any) as may be
required to avoid a charge to the Company’s earnings, and (b) have a Fair Market
Value on the date of surrender equal to the amount required to be withheld. For
these purposes, the Fair Market Value of the Shares to be withheld or
repurchased, as applicable, shall be determined on the date that the amount of
tax to be withheld is to be determined.
Section 3.     Miscellaneous
     (a) Notices. Any and all notices, designations, consents, offers,
acceptances and any other communications provided for herein shall be given in
writing and shall be delivered either personally or by registered or certified
mail, postage prepaid, which shall be addressed, in the case of the Company to
both the Chief Financial Officer and the General Counsel of the Company at the
principal office of the Company and, in the case of the Grantee, to the
Grantee’s address appearing on the books of the Company or to the Grantee’s
residence or to such other address as may be designated in writing by the
Grantee.
     (b) No Right to Continued Employment. Nothing in the Plan or in this
Agreement shall confer upon the Grantee any right to continue in the employ of
the Company, a Parent or any Subsidiary or shall interfere with or restrict in
any way the right of the Company, Parent or any Subsidiary, which is hereby
expressly reserved, to remove, terminate or discharge the Grantee at any time
for any reason whatsoever, with or without Cause and with or without advance
notice.
     (c) Bound by Plan. By signing this Agreement, the Grantee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.
     (d) Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company, its successors and assigns, and of the Grantee
and the beneficiaries, executors, administrators, heirs and successors of the
Grantee.
     (e) Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.
     (f) Modifications. No change, modification or waiver of any provision of
this Agreement shall be valid unless the same is in writing and signed by the
parties hereto.
     (g) Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

3



--------------------------------------------------------------------------------



 



     (h) Governing Law. This Agreement and the rights of the Grantee hereunder
shall be construed and determined in accordance with the laws of the State of
Delaware.
     (i) Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.
     (j) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
          IN WITNESS WHEREOF, this Agreement has been executed and delivered by
the parties hereto as of the ___day of ___, 2007.

            YAHOO! INC.
      By:         Its:              
 
[Insert Name]  
 
       
 
Signature:    
 
       
 
       
 
Printed Name:    
 
       
 
       
 
Address:    
 
       
 
     
 
   

4